Exhibit 10.16

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this "Agreement") is made as of August 14, 2013, by
and among MERCANTILE BANK CORPORATION, a Michigan corporation ("Mercantile
Corp"), MERCANTILE BANK OF MICHIGAN ("Mercantile Bank") (together referred to as
"Mercantile"), FIRSTBANK CORPORATION, a Michigan Corporation ("Firstbank"), and
Thomas O. Schlueter ("Executive").

 

Mercantile Corp and Firstbank, are parties to an Agreement and Plan of Merger,
dated August 14, 2013, pursuant to which Firstbank will merge with and into
Mercantile Corp (the "Merger"). This Agreement is intended to define the entire
terms and conditions of the employment relationship between Mercantile and
Executive after the Merger. This Agreement will become effective if and only if
the Merger is consummated.

 

In consideration of Executive’s continued employment and the other provisions of
this Agreement, the parties agree as follows:

 

1.             Effective Date and Termination. This Agreement will become
effective if and only if the Merger occurs and will automatically become
effective at the effective time of the Merger (the "Effective Time"). At the
Effective Time, this Agreement will supersede all previous agreements and
understandings pertaining to Executive's employment with and compensation by
Firstbank or Mercantile or any of their affiliates or subsidiaries, including,
but not limited to, the Change in Control Severance Agreement dated October 1,
2005, between Executive and Firstbank (the "CIC Agreement"). The CIC Agreement
will terminate and will have no further force or effect at the Effective Time.
This Agreement will terminate twelve (12) months from the Effective Time.

 

2.             Employment. Executive will initially be employed by Mercantile as
its Senior Vice President and President – Kalamazoo. Executive's entire business
time and best efforts will be devoted to the performance of Executive's duties
for Mercantile. Executive shall perform his duties under this Agreement in
accordance with reasonable standards and policies established from time to time
by Mercantile.

 

3.             Severance and Retention Payments.

 

A.           Severance Payment. If, during the first twelve (12) months of
Executive’s employment with Mercantile, Executive (i) is terminated, (ii) has
his salary reduced, (iii) is assigned a position or duties that are
substantially diminished from his initial position or duties with Mercantile as
described in the job description attached as Exhibit C or as may otherwise be
agreed upon by Mercantile and Executive, or (iv) is relocated more than
twenty-five (25) miles from his initial primary work location with Mercantile,
Executive may terminate his employment and Mercantile will pay Executive a lump
sum cash Severance Payment equal to the sum of:

 

(i)        $267,000.00 [150% of salary], plus

 

(ii)       $66,750.00 [150% of target incentive compensation], minus

 

 

 
 

--------------------------------------------------------------------------------

 

 

(iii)      the amount of any Retention Bonuses previously paid to Executive.

 

In order to receive the Severance Payment, Executive must be and remain in
compliance with the Non-Compete and Non-Solicitation Agreement referenced in
Section 7 of this Agreement and must execute and not revoke a general release of
all claims against Mercantile, Firstbank, their affiliates and subsidiaries and
their owners, officers, directors, employees and agents, in the form attached to
this Agreement as Exhibit B.

 

B.           Retention Bonuses. Provided Executive becomes and remains an active
employee of Mercantile, Mercantile will pay Executive retention bonuses in
accordance with the following schedule:

 

(i)        $55,625.00 [25% of salary and target incentive compensation], to be
paid on the first payroll period following the Effective Time,

 

(ii)       $55,625.00 [25% of salary and target incentive compensation], to be
paid on the first payroll period following six (6) months of Executive’s
employment with Mercantile,

 

(iii)      $55,625.00 [25% of salary and target incentive compensation], to be
paid on the first payroll period following twelve (12) months of Executive’s
employment with Mercantile.

 

After twelve (12) months of Executive’s employment with Mercantile, Executive
will not be entitled to any further Severance or Retention benefits. The
above-listed payments and benefits are in lieu of any and all payments and
benefits to which Executive may otherwise have been entitled under the CIC
Agreement or any other agreement or practice.

 

4.             Compensation. Mercantile agrees to pay Executive an initial
annual salary of One Hundred Eighty Nine Thousand Three Hundred Forty Dollars
($189,340.00) subject to normal withholdings and payable in accordance with the
normal payroll practices of Mercantile.

 

5.             Benefits. During Executive's employment, Executive shall be
eligible to receive fringe and welfare benefits consistent with those provided
to other similarly situated executives at Mercantile subject to the terms and
conditions of those plans. The benefits include, but are not limited to, health
insurance, 401(k) participation, bonus plan(s), salary merit adjustments, stock
based compensation and paid vacation.

 

6.             At-Will Employment. Executive's employment shall be "at will" and
may be terminated by Mercantile at any time, with or without cause.

 

7.             Non-Compete and Non-Solicitation Agreement. As a material
condition of this Agreement, Executive must immediately execute and abide by
Mercantile's Non-Compete and Non-Solicitation Agreement which is attached to
this Agreement as Exhibit A. Executive agrees that the Non-Compete and
Non-Solicitation Agreement will be effective immediately at the Effective Time
of the Merger. Executive further agrees that if Executive accepts the Severance
Payment listed in Section 3A above, any termination of Executive’s employment
will not constitute a Termination Without Cause under the Non-Compete and
Non-Solicitation Agreement regardless of the reason for the termination.

 

 

 
-2- 

--------------------------------------------------------------------------------

 

 

8.             Company Automobile. As additional consideration for Executive’s
covenants in this Agreement and Mercantile’s Non-Compete and Non-Solicitation
Agreement, Executive may purchase the company automobile he used while employed
by Firstbank at its depreciated value on Firstbank’s accounting records as of
12/31/13.

 

9.             Maximum Payments. Notwithstanding any provision in this Agreement
to the contrary, if part or all of any amount to be paid to Executive by
Mercantile under this Agreement or otherwise constitutes a “parachute payment”
(or payments) under Section 280G or any other similar provision of the Internal
Revenue Code of 1986, as amended (the “Code”), the following limitation shall
apply:

 

If the aggregate present value of such parachute payments (the “Parachute
Amount”) exceeds 2.99 times Executive’s “base amount” as defined in Section 280G
of the Code, the amount otherwise payable to or for the benefit of the Executive
subsequent to the termination of his employment, and taken into account in
calculating the Parachute Amount (the “Termination Payment”), shall be reduced
as further described below, to the extent necessary so that the Parachute Amount
is equal to 2.99 times the Executive’s “base amount”.

 

Any determination or calculation described in this Paragraph shall be made by
Mercantile’s independent accountants at Mercantile’s expense. Such
determination, and any proposed reduction in termination payments shall be
furnished in writing promptly by the accountants to the Executive. In the event
that Mercantile’s independent accountants propose a reduction in termination
payments, Executive may request that Mercantile obtain at Mercantile’s expense
an independent valuation of Executive’s Non-Compete and Non-Solicitation
Agreement. If, after obtaining such valuation, Mercantile’s independent
accountants still recommend a reduction in termination payments, Executive may
then elect, in his sole discretion, which and how much of any particular
termination payment shall be reduced and shall advise Mercantile in writing of
his election, within thirty (30) days of the accountant’s determination, of the
reduction in Termination Payments. If no such election is made by the Executive
within such thirty (30) day period, Mercantile may elect which and how much of
any termination payment shall be reduced and shall notify the Executive promptly
of such election. As promptly as practicable following such determination and
the elections hereunder, Mercantile shall pay to or distribute to or for the
benefit of the Executive such amounts as are then due to the Executive.

 

Any disagreement regarding a reduction in termination payments will be subject
to arbitration under this Agreement. Neither the Executive’s designation of
specific payments to be reduced nor the Executive’s acceptance of reduced
payments shall waive the Executive’s right to contest such reduction.

 

 

 
-3- 

--------------------------------------------------------------------------------

 

 

10.           Other Contracts. As of the Effective Time of the Merger, all other
prior agreements regarding conditions of Executive's employment, whether written
or oral, are hereby terminated and superseded by this Agreement. This Agreement
contains the entire understanding of the parties concerning Executive's
employment and supersedes all previous oral and written agreements.

 

11.           Assignments. This Agreement contemplates personal services by
Executive. Executive may not transfer or assign Executive's rights or delegate
Executive's duties and obligations under this Agreement. This Agreement may be
assigned by Mercantile to any entity that succeeds to all or substantially all
of the Company's businesses.

 

12.           Notices. Any notices under this Agreement shall be deemed given
when in writing and delivered personally or sent by certified mail, postage
prepaid, to the last known address of the party to whom notice is given. If sent
by mail, notice shall be deemed given on the third day after mailing.

 

13.           Amendments. No amendments or additions to this Agreement shall be
binding unless in writing and signed by each of the parties.

  

14.           Paragraph Headings. The paragraph headings used in this Agreement
are included solely for convenience and shall not affect or be used in
connection with the interpretation of this Agreement.

  

15.           Severability. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision contained in this Agreement shall be determined by a court of
competent jurisdiction to be unenforceable as written because it is excessively
broad as to duration, activity, subject, geographic coverage, or any other
matter, it is the intent of the parties that such provision shall be construed
by limiting and reducing it so as to be enforceable to the maximum extent
allowed by applicable law.

 

16.           Arbitration. Except as stated in the Non-Compete and
Non-Solicitation Agreement, any dispute, controversy, or claim arising under or
in connection with this Agreement shall be settled exclusively by arbitration,
conducted in Grand Rapids, Michigan, before a panel of three arbitrators, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrators' award in any court having
jurisdiction. Unless otherwise provided in the Rules of the American Arbitration
Association, the arbitrators shall, in their award, allocate between the parties
the arbitrators' fees and expenses, in such proportions as the arbitrators deem
just. Each party shall be responsible for their own attorney fees.

  

17.           Governing Law. This Agreement shall be governed by the laws of the
United States of America and the State of Michigan with venue and jurisdiction
limited to the Circuit Court for Kent County, Michigan.

 

 

 
-4- 

--------------------------------------------------------------------------------

 

 

18.           Section 409A. This Agreement is intended to be exempt from Section
409A of the Internal Revenue Code partially as a short-term deferral and
partially as an involuntary separation pay plan as those terms are defined for
purposes of Section 409A, and is to be interpreted and operated consistently
with those intentions.

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
day and year first above written.

 



MERCANTILE BANK CORPORATION   

 

MERCANTILE BANK OF MICHIGAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Michael Price

 

By:

 

/s/ Michael Price

 

 

 

 

 

 

 

 

 

 

Its

            CEO

 

 

Its

            CEO

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

       /s/ Thomas O. Schlueter

 

 

 

 

 

Thomas O. Schlueter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRSTBANK CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas Sullivan

 

 

 

 

 

                  Its: President and CEO          



 

 

 
-5- 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

NON-COMPETE AND NON-SOLICITATION AGREEMENT

 

 

In consideration of my employment by Mercantile Bank Corporation ("Mercantile"),
Mercantile Bank of Michigan (the "Bank") or any of their subsidiaries or
affiliates (each a "Company", and together the "Companies") and the benefits
that I have received and will receive from the Companies, I agree as follows:

 

 

1.

Acknowledgment. I acknowledge that I am and will be in possession of
confidential information regarding the Companies and their customers, and have
or may establish or continue relationships with customers on behalf of the
Companies that are valuable to them and their businesses.

 

 

2.

Non-Competition.

 

 

a.

I agree that from the date of this agreement through the earlier of (i) the date
one year after I am no longer an employee of any of the Companies, or (ii) the
date of an occurrence of a Change in Control of Mercantile as defined below (the
"Non-Compete Period"); I will not directly or indirectly own, manage, control,
participate in, consult with, render services to, be employed by, or in any
manner engage in, any business or enterprise (other than any of the Companies)
that is competitive with the Companies. A business or enterprise is competitive
with the Companies if it engages in the business of banking, lending money,
taking deposits, lease financing or is in any other way competitive with the
Companies within a fifty (50) mile radius of any city, township or village in
which at any time during the Non-Compete Period the Bank or any of the other
Companies has a branch or other office. This paragraph shall not be construed to
prohibit me from (i) being a passive owner of not more than 1% of any
publicly-traded class of capital stock of any entity, or (ii) being an employee
of a financial institution having consolidated assets of more than $50 billion
where I have no involvement of any type with any customers or business of such
financial institution or any of its affiliates within 120 miles of any city,
township or village in which at any time during the Non-Compete Period the Bank
or any of the other Companies has a branch or other office.

 

 

b.

For purposes of this agreement a "Change in Control" occurs if and only if (i)
any "person" or "group of persons," as such terms are defined in Section 13 or
14 of the Securities Exchange Act of 1934 (the "Exchange Act"), is or becomes
the "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of Mercantile representing 50% or more of
the combined voting power of Mercantile's then outstanding securities, or (ii)
any merger or consolidation of Mercantile, other than a merger or consolidation
in which the voting securities of Mercantile immediately prior to the merger or
consolidation continue to represent (either by remaining outstanding or being
converted into securities of the surviving entity) 50% or more of the combined
voting power of Mercantile or surviving entity immediately after the merger or
consolidation with another entity.

 

 

3.

Non-Solicitation. I agree that during the Non-Compete Period, I will not
directly or indirectly (i) induce or attempt to induce any employee, contractor
or agent of any of the Companies to terminate his/her relationship with any of
the Companies, (ii) in any way materially interfere with the relationship
between any of the Companies and any employee, contractor or agent of any of the
Companies, (iii) hire or attempt to hire, directly or through any entity, any
person who was an employee, contractor or agent of any of the Companies at any
time during the Non-Compete Period, or (iv) induce or attempt to induce any
partner, client, referral source, customer, supplier, licensee, or any other
person with a business relationship with any of the Companies to cease or reduce
their business with the Company or to do business with any other person,
business or entity.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

4.

Termination Without Cause. Notwithstanding any provision of paragraph 2 or 3
above, if each Company that employs me terminates my employment with it without
Cause (as defined below) and does not offer me a transfer to another Company,
then after the date as of which I am no longer an employee of any of the
Companies (the "Without Cause Termination Date"), the provisions of paragraph 2
and subsection (iv) of paragraph 3 above shall no longer apply to me, and I
shall have no obligation to any of the Companies to comply with any of the
provisions of paragraph 2 or subsection (iv) of paragraph 3 after the Without
Cause Termination Date. The preceding sentence shall not affect my obligation to
comply with such provisions prior to the Without Cause Termination Date. For
purposes of this paragraph, the term Cause shall mean (a) an act or acts of
dishonesty committed by me and intended by me to result in my personal gain or
enrichment (other than to a trivial extent) at the expense of any of the
Companies, (b) continuing intentional neglect by me of my duties to any of the
Companies which is not promptly remedied after receipt of notice from any of the
Companies, (c) my conviction of a felony, (d) my intentional breach of any of my
obligations under paragraph 2, 3, or 7 of this Agreement, or (e) if any
supervising agency with jurisdiction over the affairs of the Companies directs,
or any court orders, that I am no longer permitted to participate in the affairs
of the Companies or  that payments under this agreement be suspended or
terminated.

 

 

5.

Injunctive Relief. I agree that the Companies would be irreparably harmed by my
breach or threatened breach of this agreement and that damages would be
difficult to quantify and would not be sufficient to compensate the Companies
for the breach. Accordingly, if I breach or threaten to breach any of the terms
of this Agreement, any of the Companies, in addition to any other rights or
remedies, shall be entitled to injunctive relief, specific enforcement or other
equitable relief to prevent any actual or threatened breach and I waive the
defense in any equitable proceeding that there is an adequate remedy at law for
such breach.

 

 

6.

Agreement Reasonable and Necessary. I agree that the duration, area and scope of
my agreements in paragraphs 2 and 3 above are reasonable and necessary to
protect the legitimate business interests of the Companies, and do not unduly
limit my ability to obtain employment or otherwise earn a living at the same
general level of economic benefit as I currently enjoy. If at the time of
enforcement of this agreement, a court shall hold (and such holding is not
reversed on appeal) that the duration, area or scope provided for in paragraphs
2 or 3 above is unreasonable, then such duration, area or scope shall be reduced
to the maximum duration, area and scope that is not unreasonable.

 

 

7.

Confidential Information. I acknowledge that all confidential and non-public
information obtained by me during my employment with any of the Companies
concerning their business or customers ("Confidential Information") is the
property of the Companies. Confidential Information includes, but is not limited
to: customer lists, needs and information; product and services pricing and
information; information on target employees or customers; marketing and
business development information; strategic plans and information; financial
information; computer software use and information; personnel information and
all other trade secrets of the Companies. I will not at any time, during or
after my employment, without the prior written consent of the CEO of Mercantile,
disclose to any person other than a director, officer or appropriate employee of
any of the Companies, or use for my own account or for the account of any person
other than a Company, any Confidential Information, except to the extent
necessary to comply with applicable laws or to the extent that such information
becomes generally known to and available for use by the public other than as a
result of my acts or omissions to act. Upon termination of my employment with a
Company, or at the request of any of the Companies at any time, I will deliver
to the Company that employed me or that makes the request, all documents
(including all documents stored electronically) containing Confidential
Information or relating to the business or affairs of the Company that I may
then possess or have under my control.

 

 

 
-2- 

--------------------------------------------------------------------------------

 

 

 

8.

At Will Employment. I continue to be an at will employee. This Agreement does
not confer on me any right to continue as an employee of any of the Companies. I
have the right, in my sole discretion, to resign at any time, and any of the
Companies, in its sole discretion, may terminate my employment with it at any
time.

 

 

9.

Amendments and Prior Agreements. No provision of this Agreement may be amended
or waived, except by a written agreement signed by me and the CEO of Mercantile
which expressly refers to and amends this Agreement. This Agreement contains the
entire agreement and understanding between me and the Companies with respect to
the matters addressed by this Agreement, and no representation, promise,
agreement, or understanding, written or oral, with respect to such matters that
are not contained in this Agreement shall be of any force or effect. This
Agreement shall survive the termination of my employment.

 

 

10.

Successors, Assigns, Benefit and Reliance. This Agreement shall inure to my
benefit and to the benefit of the Companies, their successors and assigns. Each
of the Companies is expressly authorized to rely upon and enforce my agreements
and obligations set forth in this Agreement.

 

 

11.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Michigan, without giving effect to the principles
of conflicts of law. Each party agrees to the exclusive venue of the State or
Federal Courts located in Kent County, Michigan and waives any right to assert
any defense of lack of subject matter jurisdiction, improper venue or preferred
venue in any action commenced in such courts.

 

 

This Agreement is effective this 13th day of August, 2013.

 

 

 

EMPLOYEE

 

 

 

/s/ Thomas O. Schlueter

 

(Sign Name Above)

 

 

 

Thomas O. Schlueter

 

 

 

202 Brittany Drive

 

 

 

Portage, MI 49024

 

(Print Name and Address)

 

 

 
-3- 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

RELEASE OF ALL LIABILITY

 

This Release of All Liability Agreement (“Agreement”) is entered into between
Thomas O. Schlueter (“Employee”) and Mercantile Bank Corporation and Mercantile
Bank of Michigan (together referred to as “Mercantile” or “Employer”).

 

1.             In return for the payments and benefits described in the attached
Employment Agreement, Employee unconditionally releases and forever discharges
the Released Parties (as defined below) from any and all Covered Claims (as
defined below).

 

(a)     The Released Parties include Employer, Employer’s Affiliates, and all of
their owners, officers, directors, employees, and agents. Employer’s Affiliates
include Employer’s predecessors, successors, parents, subsidiaries and other
affiliated organizations.

 

(b)     The Covered Claims include any claim or cause of action arising out of
or relating to any act, omission or occurrence up to and including the date
Employee signs this Agreement. This includes any claim or cause of action
arising out of or relating to Employee’s employment and termination of
employment with Employer, including claims and causes of action under any
statute, regulation, ordinance, or rule, including but not limited to: Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, the Older Workers Benefit Protection Act, the Employee Retirement Income
Security Act, the Americans with Disabilities Act, the Family and Medical Leave
Act, the Michigan Civil Rights Act, the Michigan Whistleblowers’ Protection Act,
and the Michigan Persons With Disabilities Civil Rights Act, all as amended. The
Covered Claims also include any claim or cause of action for breach of any
commitment or agreement (except the attached agreement), and any claim or cause
of action under the common law, or arising out of public policy, including but
not limited to claims or causes of action for intentional infliction of
emotional distress, negligence, or defamation.

 

(c)     Employee acknowledges that Employee is not seeking any short-term and/or
long-term disability benefits and waives any and all claims to same.

 

(d)     Covered Claims do not include Employee’s rights to vested benefits under
the terms of Employer’s 401(k) qualified retirement plan. This Agreement does
not prohibit Employee from filing a charge or participating in an investigation
by the United States Equal Employment Opportunity Commission, but by executing
this Agreement, Employee waives and releases any right Employee might otherwise
have to any recovery of damages, attorney fees or any other monetary or
equitable relief or benefit that might result from such charge or investigation.

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.             Employee agrees that, to Employee’s knowledge, Employee has not
sustained any disabling personal injury and/or occupational disease due to
Employee’s employment at Employer and/or due to the termination of that
employment.

 

3.             Employee verifies that Employee has or will immediately deliver
to Mercantile all Mercantile property in Employee’s possession, custody and/or
control including, without limitation, all documents or recordings (including
any and all copies) in hard copy, electronic form or otherwise, containing
confidential information, as well as all supplies, equipment, computers,
cellular and smart phones, credit cards, checks, petty cash, office keys, access
cards and the like, and all materials and documents of any kind related to
Employer or any of its Affiliates, whether prepared by Employee or anyone else
that is in Employee’s possession, custody or control.

 

4.             Employee agrees not to initiate or join in critical or derogatory
statements in written, oral or electronic form about any of the Released
Parties.

 

5.             Employee agrees that neither Employer nor any of its Affiliates
will have any obligation to employ Employee or consider Employee for employment
in the future.

 

6.             Employee agrees and understands as follows.

 

(a)     Employee has 21 days after receiving this Agreement to consider this
Agreement. Employee may elect in Employee’s sole discretion to sign this
Agreement before expiration of the 21 day period and if Employee does so it is
agreed that Employee will waive the balance of the 21 day period. Immediately
upon signing this Agreement Employee will deliver the signed copy to
Mercantile’s Senior Vice President of Human Resources. If Employee does not sign
this Agreement within the 21 day period, the Agreement is withdrawn by Employer
and is null and void.

 

(b)     Employee has the right to revoke this Agreement within 7 days after
signing it, by delivering written notice of revocation during that period to
Mercantile’s Senior Vice President of Human Resources and this Agreement will
not become effective or enforceable until the 7 day revocation period has
expired without revocation as provided above. (“Effective Date”).

 

(c)     Employer advises Employee to consult with an attorney of Employee’s
choosing about this Agreement before signing it.

 

7.     Except for Employee’s Employment Agreement and Non-Compete and
Non-Solicitation Agreement, this Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings relating to the subject matter hereof. No change,
modification, amendment, addition to or alleged waiver of this Agreement or any
of its terms, provisions, or covenants shall be valid unless it is in writing
and signed by the party against whom it is sought to be enforced.

 

 

 
-2- 

--------------------------------------------------------------------------------

 

 

8.             Employee and Employer agree that this Agreement is not evidence
of any wrongdoing whatsoever by Employer, but is entered into so that Employee
and Employer can amicably end their relationship.

 

9.             If any term, covenant and/or provision of this Agreement is
deemed invalid or illegal by a court of competent jurisdiction, all other terms,
covenants and provisions of this Agreement shall remain in full force and
effect.

 

10.             This Agreement and any matters relating hereto shall be
construed in accordance with and shall be governed by the laws of the United
States of America and the internal laws of the State of Michigan, as applicable,
without application of choice of law principles. The parties agree that any
action related to this Agreement shall be brought and heard in the Circuit Court
for Kent County, Michigan or the United States District Court for the Western
District of Michigan and the parties agree and consent to jurisdiction and venue
in those courts.

 

11.             This Agreement shall be binding on Employee and Employee’s
spouse, heirs, administrators and assigns.

 

12.             By signing below Employee freely, knowingly and voluntarily
enters into this Release of All Liability without any duress or coercion.
Employee has carefully and completely read this entire Agreement, and Employee
understands and agrees with all of the provisions in this Agreement.

 

EMPLOYEE

 

 

 

EMPLOYER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Thomas O. Schlueter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 , 20

 

 

Date:

 

 , 20

 

 

 

 

 
-3- 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

 

#1 – Title

-

Senior Vice President of Mercantile Bank of Michigan

-

President – Kalamazoo

 

#2 – Reporting Relationship

-

Reports to:

 

o

Bob Kaminski, President & COO of Mercantile Bank & EVP of Mercantile Corporation

 

#3 – Responsibilities:

-

Primary:

 

o

Overall management of the Kalamazoo Market (including Kalamazoo and Van Buren
counties), including; lending, branch administration, sales, marketing and
customer relations

 

■

$250 MM assets

 

■

7 Branch locations

 

■

60 employees

 

 

-4-